DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on May 19, 2021 for the application filed September 10, 2019 which claims priority to a provisional application filed on November 6, 2012. Claims 1-2, 5, 8-9, 12, 15-16 and 19 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-7 are directed towards a system (i.e. a machine) which is a statutory category.  Claims 8-14 are directed towards a method (i.e. a process) which is a statutory category. Claims 15-20 are directed towards a non-transitory computer-readable media (i.e. a manufacture) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 8 and 15 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: one or more processors programmed with computer program instructions that, when executed, cause the system to: 
collect a patient dataset comprising digital medical images and other patient data, the other patient data comprising (i) specific patient health data associated with a patient and (ii) historical patient data derived from a population related to the patient, the historical patient data indicating medical interventions provided to patients of the related population, health effects of the medical interventions, and costs of the medical interventions; 
include a neural network as part of a user application associated with the patient;
configure the neural network of the user application to be specific to the patient using at least part of the patient dataset; 
predict, via the neural network of the user application, health effects and intervention costs related to individual interventions for the patient based on the specific patient health data; and 
provide, via the user application, net health benefits for the individual interventions based on the predicted health effects and intervention costs. 

Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “one or more processors programmed with computer program instructions that, when executed, cause the system to”, “via the neural network of the user application “ and “via the user application” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how the neural network is configured, etc.). 
Dependent claims 2-7, 9-14 and 16-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 10, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims 
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-3, 9-10 and 16-17 merely describe the human activity of updating a neural network and the details of the computer architecture which is well-understood routine and conventional as evidenced by Morris. Claims 4-6, 11-13. And 18-20 merely describe the mental process details of determining the net health benefits. Claims 7 and 14 merely describe the patient data used for the mental process. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-11 and 14-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. Pub. No. 2012/0232930) in view of Morris et al. (U.S. Pub. No. 2012/0245953).
Regarding claim 1, Schmidt discloses a computer system for providing a patient-specific clinical decision support system in a user application (Abstract), the system comprising: 
one or more processors programmed with computer program instructions that, when executed (Paragraph [0036]), cause the system to: 
collect a patient dataset comprising digital medical images and other patient data, the other patient data comprising (i) specific patient health data associated with a patient and (ii) historical patient data derived from a population related to the patient, the historical patient data indicating medical intervention provided to patients of the related population, health effects of the medical interventions, and costs of the medical interventions (Paragraphs [0013]-[0014], [0041] and [0060]-[0061] discuss collecting patient data in a patient database which include medical images stored in PACS and other patient data for a current patient and historical patient data for patients similar to the current patient which includes treatments, outcomes and costs for the similar patients.);
include a clinical decision support system as part of a user application associated with the patient (Fig. 3 shows the clinical decision support system included in the user application associated with a patient.);
configure the clinical decision support system of the user application to be specific to the patient using at least part of the patient dataset, the clinical decision support system being included in the user application (Fig. 3 shows a clinical decision support system application which is configured to a current patient using information from the patient database.) ; 
predict, via the clinical decision support system of the user application, health effects and intervention costs related to individual interventions for the patient based on the specific patient health data (Paragraphs [0013]-[0014] discuss estimating health effects and intervention costs of potential interventions for a patient based on patient data.); and 
provide, via the user application, net health benefits for the individual interventions based on the predicted health effects and intervention costs (Paragraphs [0013]-[0014] discuss calculating and providing a quality value, indicative of net health benefits for each intervention based on the health effects and cost of the interventions.).
Schmidt does not appear to explicitly disclose that the clinical decision support system is a neural network.
Abstract and paragraphs [0028] and [0062]) to provide a system to reduce costs while minimizing the impact on healthcare quality (Abstract and paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of health outcome estimation at the time of the invention/filing to modify the clinical decision support system of Schmidt to be based on a neural network, as taught by Morris, in order to provide a system to reduce costs while minimizing the impact on healthcare quality, such that the neural network clinical decision support system is includes as part of the user application associated with the patient and configured to be specific to the patient using at least part of the patient dataset.

Regarding claim 2, Schmidt further discloses wherein the system is caused to: regularly provide parameters obtained from a risk model engine as input to the neural network via the user application to cause updating of the neural network of the user application (Paragraphs [0007] and [0036]-[0039] discuss providing clinical path knowledge obtained from a historical patient database, construed as via an engine, such as a risk model engine, to the application for use in an algorithm to predict the best clinical path for a patient as discussed in paragraph [0033].  The value of the clinical path knowledge increases with the number of patient histories on which in relies, construed as updating the clinical path knowledge and algorithms based on periodic queries of the historical patient database. Also see paragraphs [0063]-[0070] which discuss training the algorithms based on new data mining where data is mined to for new parameters such as classifiers and the classifiers are used in the algorithms.), the risk model engine being external to the user application.
Schmidt does not appear to explicitly disclose the risk model engine being external to the user application.
Morris teaches that it was old and well known in the art of health outcome estimation at the time of the invention/filing that portions of software for a health outcome estimation system may run on separate computers and software elements (Paragraph [0049] and construed as running software elements external to other software elements in the system.) to provide a system to reduce costs while minimizing the impact on healthcare quality (Abstract and paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of health outcome estimation at the time of the invention/filing to modify the user application of Schmidt such that the risk model engine being external to the user application, as taught by Morris, in order to provide a system to reduce costs while minimizing the impact on healthcare quality.

Regarding claim 3, Schmidt further discloses wherein the risk model engine generates the parameters by regularly querying a historical patient database and processing historical patient data associated with a plurality of patients obtained via the regular querying (Paragraphs [0007] and [0036]-[0039] discuss providing clinical path knowledge obtained from a historical patient database, construed as via an engine, such as a risk model engine, to the application for use in an algorithm to predict the best clinical path for a patient as discussed in paragraph [0033].  The value of the clinical path knowledge increases with the number of patient histories on which in relies, construed as updating the clinical path knowledge and algorithms based on periodic queries of the historical patient database. Also see paragraphs [0063]-[0070] which discuss training the algorithms based on new data mining where data is mined to for new parameters such as classifiers and the classifiers are used in the algorithms.).

Regarding claim 4, Schmidt further discloses wherein providing the net health benefits comprises: using the predicted health effects and intervention costs to determine the net health benefits for the individual interventions; and generating and providing, at a user interface of the user application, a comparison of the net health benefits for the individual interventions (Paragraph [0013]-[0014] discuss calculating a quality value, indicative of net health benefits for each intervention based on the health effects and cost of the interventions and providing a display on a user interface showing a comparison of the quality values of the interventions.).

Regarding claim 7, Schmidt further discloses wherein the specific patient health data comprises at least one of the patient's name, age, gender, body mass index, systolic/diastolic blood pressure, relevant blood markers, and the patient's health and quality of life (Paragraph [0046] discusses that the patient data may include a pathology report or a blood test result. Paragraph [0043] discusses that the patient data may include a patient’s name, age and weight.  Paragraph [0060] discusses that the patient data may include any data found in an electronic medical record.).

Regarding claims 8-11, 14 and 15-18: all limitations as recited have been analyzed and rejected with respect to claims 1-4 and 7.  Claims 8-11 and 14 pertain to a method, corresponding to the system of claims 1-4 and 7. Claims 15-18 pertain to a non-transitory computer-readable media, corresponding to the system of claims 1-4. Claims 8-11, 14 and 15-18 do not teach or define any new limitations beyond claims 1-4 and 7; therefore claims 8-11, 14 and 15-18 are rejected under the same rationale.

Claims 5-6, 12-13 and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. Pub. No. 2012/0232930) in view of in view of Morris et al. (U.S. Pub. No. 2012/0245953) and further in view of O’Day et al. (Using Net Benefits to Report Cost-Effectiveness Results) and Morris et al. (U.S. Pub. No. 2011/0105852) herein out referred to as Morris ‘582.
Regarding claim 5, Schmidt does not appear to explicitly disclose but O’Day teaches that it was old and well known in the art of healthcare cost-effectiveness analysis at the time of the invention/filing wherein providing the net health benefits for the individual intervention comprises, with respect to each individual intervention of the individual interventions and a time horizon: determining, based on the predicted health effects and intervention costs, an accumulated cost and an accumulated health effect of the individual intervention over the time horizon for the individual intervention; providing one or more net health benefits for the individual intervention based on (i) a willingness to pay value, (ii) the accumulated cost of the individual intervention, and (iii) the accumulated health effect of the individual intervention (Slides 3-7 shows and discusses that calculating net health benefits for multiple interventions over a time (E), the net health benefit calculated by dividing costs (C) of interventions by a willingness to pay value (λ) (also discussed in paragraph [0033] of Schmidt as being 50,000 per year of life) and subtracting it from the incremental effect of interventions over a time (E) to express the net health benefit in a health outcome scale (QALY)) to simplify the decision making for identifying the most cost-effective intervention below a WTP threshold (Slide 9).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare cost-effectiveness analysis at the time of the invention/filing to modify the success/quality value representing the net health benefit of Schmidt to include determining/providing of net health benefits for the individual interventions with respect to each individual intervention of the individual interventions and a time horizon: determining, based on the predicted health effects and intervention costs, an accumulated cost and an accumulated health effect of the individual intervention over the time horizon for the individual intervention; providing one or more net health benefits for the individual intervention based on (i) a willingness to pay value, the accumulated cost of the individual intervention, and (iii) the accumulated health effect of the individual intervention, as taught by Morris, in order to simplify the decision making for identifying the most cost-effective intervention below a WTP threshold.
Schmidt and O’Day do not appear to explicitly disclose to perform the determining/providing of net health benefits for each time horizon of a set of different time horizons. 
Paragraphs [0104] discusses calculating risk values for individual interventions for multiple different time horizons to determine a risk value that has the most value to a patient to allow a medical practitioner to effectively convey intervention information to a patient as discussed in paragraph [0004].).
Therefore, it would have been obvious to one of ordinary skill in the art if health outcome analysis at the time of the invention to modify the net benefit calculations, comparisons and visualizations of Schmidt as modified by O’Day such that the determining of net health benefits is for each time horizon of a set of different time horizons, as taught by Morris ‘582, in order to determine a net health benefit comparison that has the most value to a patient and in order to allow a medical practitioner to effectively convey intervention information to a patient.
Put simply, it would have been obvious to one of ordinary skill in the art of health outcome analysis at the time of the invention/filing to replace the quality/success value of Schmidt with the net health benefit determination taught by O’Day and to perform the determinations over different time horizons as taught by Morris.

Regarding claim 6, Schmidt does not appear to explicitly disclose but O’Day teaches that it was old and well known in the art of healthcare cost-effectiveness analysis at the time of the invention/filing wherein the system is caused to: generating a comparison of the net health benefits for the individual interventions over the different Slides 5-7 show and discuss charting the net benefit for a plurality individual interventions for comparison of the interventions over the time horizon. Different time horizons would be used as disclosed by Morris  ‘582 incorporated in claim 5); and determining, based on the comparison of the net health benefits as a function of willingness to pay, a dominating intervention that dominates the individual interventions over a range of willingness-to-pay values (Slides 5-12 discuss determining a dominating intervention over a range of willingness-to-pay values.) to simplify the decision making for identifying the most cost-effective intervention below a WTP threshold (Slide 9).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare cost-effectiveness analysis at the time of the invention/filing to modify the comparison of Schmidt to include generating a comparison of net health benefits for individual interventions over the different time horizons of the net health benefit of individual interventions as a function of the willingness-to-pay; and determining, based on the comparison of the net health benefits as a function of willingness to pay, a dominating intervention that dominates the individual interventions over a range of willingness-to-pay values, as taught by O’Day, in order to simplify the decision making for identifying the most cost-effective intervention below a WTP threshold and such that the recommendation of Schmidt is the dominate intervention.

Regarding claims 12-13 and 19-20: all limitations as recited have been analyzed and rejected with respect to claims 5-6.  Claims 12-13 pertain to a method, corresponding to the system of claims 5-6. Claims 19-20 pertain to a non-transitory 

Response to Arguments
Applicant's arguments filed May 19, 2021 regarding claims 1-20 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues that the claims provide a technological solution to a technological problem that is both a technologically-rooted and a computer-centric problem. The Applicant asserts that the claims are tied to increasing the accuracy of a computer-assisted selection of medical interventions and the reduction of computation resource consumption for such medical intervention selections. Specifically, the Applicant argues that by using a neural network as part of the user application and configuring the neural network to be specific to the patient using specific patient information and historical information derived from a population related to the patient, the claims reduce the size of the database to be queried for configuring the neural network for accurate health and cost outcomes.
While querying large databases using many large queries may be a disadvantage to some statistical techniques, the Applicant has not claimed to invent the solution to this problem (i.e. neural networks). The claims are concerned with predicting health effects and intervention costs for specific patients and simply utilize neural networks as a tool to perform this. There is no evidence that the Applicant has improved .

Applicant's arguments filed May 19, 2021 regarding claims 1-4, 7-11 and 14-18 being rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues that Schmidt does not disclose including the neural network as part of the user application as Schmidt shows a graphical user interface of a clinical decision support system. However, when modified by Morris, the clinical decision support system would be a neural network clinical decision support system. Therefore, the combination of Schmidt and Morris teaches that including the neural network clinical decision support system as part of the user application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DEVIN C HEIN/Examiner, Art Unit 3686